Civil action tried upon the following issues:
"1. Did the defendant speak of and concerning the plaintiff the words in substance alleged in the complaint? Answer: `Yes.'
"2. If so, what damages is the plaintiff entitled to recover? Answer: `$500.00.'
"3. Did the defendant assault the plaintiff, as alleged in the complaint? Answer: `Yes.'
"4. If so, what damages, if any, is the plaintiff entitled to recover? Answer: `$250.00.'"
Judgment on the verdict for plaintiff. Plaintiff appeals, assigning errors.
Plaintiff appeals from a judgment in his favor, alleging errors on the issues relating to damages. He thinks the amounts awarded are too small. A careful perusal of the record leaves us with the impression that the case has been tried substantially in agreement with the law bearing on the subject and that no reversible or prejudicial error was committed on the trial.
No benefit would be derived from a discussion, seriatim, of the several exceptions and assignments of error, as they present no new or novel point of law not heretofore settled by our decisions.
The verdict and judgment will be upheld.
No error.